Citation Nr: 0820574	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-40 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from October 1992 to October 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VA 
Regional Office (RO) in Los Angeles, California which denied 
service connection for low back strain.  The Board reviewed 
this issue in October 2007 and remanded to the RO for a 
medical examination.  Additional development having been 
conducted, this matter has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

The veteran's current degenerative disc disease of the lumbar 
spine is related to his low back complaints in service.


CONCLUSION OF LAW

Degenerative disc disease of the lower back was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in March 2003.  The RO provided the requisite 
notification regarding the disability evaluation or the 
effective date that could be assigned if service connection 
were granted in January 2008.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in this claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

A review of service treatment records indicates that the 
veteran sought treatment for low back pain in April 1998.  At 
that time the veteran reported constant, aching, but non-
radiating, low back pain with duration of two days.  The 
examiner's assessment was low back pain.  No studies appear 
to have been conducted at that time and the remainder of the 
veteran's service treatment records do not reference 
additional treatment of the low back.  

A VA examination was conducted in April 2003.  The veteran 
reported a gradual onset of low back pain after lifting since 
approximately 1994.  The veteran stated that in 1993 he was 
placed on light duty for forty days.  On physical examination 
the veteran was said to have forward flexion to 95 degrees, 
extension to 35 degrees, and right and left lateral bending 
to 40 degrees, and right and left rotation to 35 degrees.  
The examiner's diagnosis was low back pain, however the 
examiner stated that examination of the back was normal, with 
normal range of motion.  

Subsequent to the Board's remand, an additional VA 
examination was conducted in December 2007.  By way of 
history the veteran reported a lifting injury in 
approximately 1993 to 1994, when his back went out on him and 
laid him up for several days.  The veteran reported that his 
back aches constantly, with some numbness in his left lower 
extremity.  On physical examination, forward flexion was said 
to be 80 degrees, extension was to 30 degrees, and left and 
right lateral flexion and left and right rotation were to 30 
degrees, all with pain at the end of range of motion.  X-rays 
revealed moderate disk space narrowing at the L5-S1 
interspace.  The examiner's diagnosis was moderate 
degenerative disc disease of the L5-S1 interspace.  The 
examiner also stated that the veteran's low back injury was 
"likely as not likely to have started while he was in 
service and his history confirms that."  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based upon a review of the above, the Board finds that the 
evidence in this matter supports a finding of service 
connection.  Specifically, the evidence demonstrates that the 
veteran has a current disability in the form of degenerative 
disc disease of the lower back.  The record also contains an 
opinion from a VA examiner as to the relationship, if any, 
between the veteran's current disability and a lower back 
injury documented in the veteran's service treatment records.  
Although the examiner's opinion is poorly worded, the only 
reasonable interpretation of the examiner's opinion is that 
the veteran's current low back disability more likely than 
not was incurred in or aggravated by active service.  As 
such, a finding of service connection is warranted.  


ORDER

Service connection for lumbar degenerative disc disease is 
granted.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


